DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sinclair et al (2014/0096713).
	The Sinclair et al reference teaches a method and apparatus for growing a sheet of crystalline material, note entire reference. The reference teaches a method for growing a sheet of material (Abstract, and an apparatus for forming a crystalline sheet from a melt may include a crucible to contain the melt; and para [0013], In a further example, a method for forming a crystalline sheet from a melt, includes heating material in a crucible to form the melt; and Figure 2; and para (0015), FIG.2 depicts a perspective view of an apparatus for growing a crystalline sheet from a melt consistent with various embodiments) comprising: melting the material in a crucible to form a melt (para (0013), In a further example, a method for forming a crystalline sheet from a melt, includes heating material in a crucible to form the melt; and Figure 2; and para (0027), The apparatus includes components including the crucible 102 and heating components (not shown) that are used to heat the melt 104 and/or crucible 102. The temperature of the melt 104 is maintained in a range slightly in excess of the melting temperature (T) of silicon; cooling a top surface of the melt using a cooling device to form a solid sheet having a thickness, wherein the sheet floats on the top surface of the melt (Figure 2, 206; and para [0027], In order to initiate solidification of material from the melt 104, the apparatus 200 includes a cold block 206 that is operative to deliver a cooling region proximate a portion of the surface 212 of the melt 104. As shown, the cold block 206 is movable along a direction 214 such that the height H, that is, the shortest distance between lower surface 218 and surface 212 of the melt 104, can be adjusted. When the value of H is sufficiently small, the cold block 206 may provide a cold region in the lower surface 218 that is sufficient to cause portions of the melt 104 nearby to solidify; and para [0024], The apparatus disclosed herein may form long monocrystalline sheets that may be extracted from a melt by pulling, flowing, or otherwise transporting the sheets in a generally horizontal direction. The apparatus disclosed herein may form long monocrystalline sheets that may be extracted from a melt by pulling, flowing, or
otherwise transporting the sheets in a generally horizontal direction; and para [0028]. The Sinclair reference teaches a crystal puller 220 may include a crystalline seed (not separately shown) that is drawn back and forth along a given direction, such as parallel to the X-axis of the Cartesian coordinate system shown in FIG. 2. A crystalline sheet 202 may then be drawn from the melt 104 when a precipitating layer
attaches to the crystalline seed. As illustrated in FIG. 2, the crystalline sheet 202 is drawn from a region of the melt 104 proximate a lower surface of the cold block 206 when the crystal puller 220 pulls a layer of crystalline material along the pull direction 214, which is parallel to the X-axis; See Instant Claim 2, Wherein withdrawing the sheet comprises introducing a successive back and forth motion along the first
direction; and See Instant Specification, para [0017}, In one embodiment, the direction of the pull is periodically reversed, creating a push/pull motion).
	Regarding claim 2, the Sinclair et al reference teaches the method of withdrawing the sheet comprises introducing a successive back  and forth motion along the first direction (Figure 2, 220; and para [0024], The apparatus disclosed herein may form long monocrystalline sheets that may be extracted from a melt by pulling, flowing, or otherwise transporting the sheets in a generally horizontal direction; and para [0028], Consistent with the known art, a crystal puller 220 may include a crystalline seed (not separately shown) that is drawn back and forth along a given direction, such as parallel to the X-axis of the Cartesian coordinate system shown in FIG. 2. A crystalline sheet 202 may then be drawn from the melt 104 when a precipitating layer attaches to the crystalline seed. 
	Regarding claim 4, the Sinclair et al reference teaches the method of  pushing the sheet into the melt before withdrawing the sheet from the crucible (Figure 2, 220; and para [0024], The apparatus disclosed herein may form tong monocrystalline sheets that may be extracted from a melt by pulling, flowing, or otherwise transporting the sheets in a generally horizontal direction; and para (0028), 
	Regarding claim 5, the Sinclair et al reference teaches wherein the sheet is alternately pulled and halted (Figure 2, 220; and para [0024], The apparatus disclosed herein may form long monocrystalline sheets that may be extracted from a melt by pulling, flowing, or otherwise transporting the sheets in a generally horizontal direction; and para [0028].  Since the seed of the sheet is moved back and forth during seeding, the sheet must halt when it changes direction.
	Regarding claim 8, the Sinclair et al reference further teaches wherein the material is selected from the group consisting of silicon and germanium (para [0024].
	Regarding claim 10, the Sinclair et al reference further teaches a sheet produced by the method of claim similar to claim 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al
The Sinclair et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the properties of the sheet.  However, it in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable sheet properties, flexibility angles and oscillations in the Sinclair et al reference in order to create the desired sheet, as the reference does teach changes conditions of growth making different sheets.
.Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al
The Sinclair et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the use of cooling jets.  However, it in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable cooling means in the Sinclair et al reference in order to affect the crystal growth rate of the sheet and crystal growth front.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al
The Sinclair et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the growth atmosphere.  However, it in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable growth atmosphere in the Sinclair et al reference in order to lower impurities.
Claims 3, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the translating of the sheet during growth and crucible movement nor render the claims obvious to one of ordinary skill in the art.

			Examiner Remarks
The Wan et al, Sinclair et al and Kellerman et al references are merely cited as showing the state of the art in crystal growth sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714